IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                     No. 68620
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                WASHOE; AND THE HONORABLE
                                                                                     ED
                SCOTT N. FREEMAN, DISTRICT                                    APR 0 1 2016
                JUDGE,                                                      7RACIE K. UNDEMAN
                Respondents,                                             CLERK OFISUPREME COURT
                                                                        EY
                and                                                            DEPUTY CLERK

                JASON MICHAEL ELGAARD,
                Real Party in Interest.

                                  ORDER DENYING PETITION FOR
                                WRIT OF MANDAMUS OR PROHIBITION

                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order limiting the State's use of
                retrograde extrapolation evidence to determine the real party in interest's
                blood alcohol level at the time of his motorcycle accident.
                            Having reviewed the documents submitted in this matter, and
                without deciding upon the merits of any claims raised therein, we are not
                persuaded our extraordinary and discretionary intervention is warranted.
                See NRS 34.160; NRS 34.320; Smith v. Eighth Judicial Dist. Court, 107
                Nev. 674, 677, 818 P.2d 849, 851 (1991). Accordingly, we




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                              02
                           ORDER the petition DENIED.




                cc: Hon. Scott N. Freeman, District Judge
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Stephen N. Scheerer
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A